TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 22, 2019



                                      NO. 03-19-00221-CR


                               Ex parte Lekisha Nicole Omisore




   APPEAL FROM COUNTY COURT AT LAW NO. 2 OF WILLIAMSON COUNTY
            BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
    DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE BAKER




This is an appeal from the trial court’s order denying appellant’s application for writ of habeas

corpus. Appellant has filed a motion to dismiss the appeal. Therefore, the Court grants the

motion, allows appellant to withdraw her notice of appeal, and dismisses the appeal. Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.